Citation Nr: 0922213	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claims of entitlement to service 
connection for skin cancer (basal cell carcinoma and 
malignant melanoma) and benign growths, claimed as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a August 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska, which 
determined that new and material evidence had not been 
received sufficient to reopen his claim of service connection 
for skin cancer (basal cell carcinoma and malignant melanoma) 
and benign growths, claimed as a result of exposure to 
herbicides.  In that decision, the RO also granted service 
connection for hypertension, and assigned a noncompensable 
evaluation, effective January 3, 2006.

The Board notes that additional evidence was associated with 
the claims folder following issuance of the August 2007 
Statement of the Case ("SOC"), but before the Veteran's 
appeal was certified to the Board.  A review of this evidence 
(VA Medical Center ("VAMC") treatment records) shows 
continued treatment for the Veteran's recurrent skin lesions.  
This information is consistent with that shown in previously 
considered records.  As the Board finds this evidence to be 
cumulative, a remand for consideration of this information by 
the RO is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 
(2008); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been shown to be 
productive of diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, nor has there 
been a showing that he has a history of diastolic pressure 
predominantly 100 or more with required the use of continuous 
medication for control.

2.  A July 2002 rating decision denied entitlement to service 
connection for skin cancer (basal cell carcinoma and 
malignant melanoma) and benign growths.

3.  The portion of the July 2002 rating decision that denied 
service connection for skin cancer other than basal cell 
carcinoma, to include malignant melanoma, as well as benign 
growths, was unappealed.

4.  A June 2006 Board decision denied the Veteran's claim for 
service connection for basal cell carcinoma.

5.  Evidence associated with the claims folder since the July 
2002 rating decision and June 2006 Board decision is either 
cumulative or redundant of evidence previously associated 
with the claims folder at the time of those decisions, and 
does not raise the reasonable possibility of substantiating 
the issue of entitlement to service connection for skin 
cancer and benign growths.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).

2.  That portion of the July 2002 rating decision that denied 
entitlement to service connection for skin cancer other than 
basal cell carcinoma, to include malignant melanoma, and 
benign growths is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The June 2006 Board decision denying the Veteran's claim 
of entitlement to service connection for basal cell carcinoma 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §20.1100 (2008).

4.  The evidence received since the July 2002 rating decision 
and the June 2006 Board decision is not new and material, and 
therefore, the claims of entitlement to service connection 
for skin cancer, to include both basal cell carcinoma and 
malignant melanoma, and benign growths, claimed as a result 
of exposure to herbicides, are not reopened.  38 U.S.C.A. §§ 
1110, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Element (4), the requirement 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

In a May 2007 letter, the Veteran was advised of the type of 
evidence necessary to substantiate his claim for service 
connection for hypertension secondary to his service-
connected post-traumatic stress disorder (PTSD).  He was 
advised of his and VA's responsibilities under the VCAA.  He 
was also advised as to the disability rating and effective 
date elements of his claim.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez (dealing with providing additional notice 
in cases of increased ratings) does not apply to initial 
rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The VCAA letter issued in May 2007 informing the Veteran 
that, in July 2002, the RO had previously denied service 
connection for skin cancer and benign growths.  The RO 
explained the basis of that denial, and that new and material 
evidence was needed to substantiate his claim.  The RO also 
described what would constitute such new and material 
evidence.  The Veteran was also advised as to his and VA's 
responsibilities under the VCAA, and was made aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.

The Board is cognizant that the May 2007 notice letter did 
not discuss the subsequent June 2006 denial of basal cell 
carcinoma by the Board, which was the only aspect of the July 
2002 denial for skin cancer that was appealed to the Board.  
However, the basis of that denial was essentially identical 
to the broader denial of service connection for skin cancer 
in the earlier July 2002 rating, and, thus, the type of 
evidence that would be considered new and material was 
essentially the same.  For this reason, the Board concludes 
that the appellant has since been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA, and that the deficiency in notice was 
nonprejudicial.  

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
folder contains the Veteran's service treatment records, 
post-service VAMC treatment records and a VA examination 
report in June 2007 that addressed the claim for 
hypertension, as well as the Veteran's statements in support 
of his claim.  Additionally, as the claim for hypertension is 
one involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to the claim have been associated with the 
claims folder.  The Veteran has not referenced any 
outstanding, available records that he wanted VA to obtain, 
or that he felt were relevant to the claim that have not 
already been obtained and added to the claims folder.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

As noted above, the Veteran was afforded a VA examination 
with respect to the claim for hypertension in June 2007.  The 
examination reports are thorough and consistent with 
contemporaneous VAMC treatment reports.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  As there is no 
evidence to suggest that the Veteran's hypertension has 
worsened, the Board concludes that the examination report in 
this case is adequate upon which to base a decision.  
Moreover, with regard to the Veteran's claim for service 
connection for skin cancer and benign growths, claimed as a 
result of herbicide exposure, the Board notes that, as will 
be discussed in greater detail below, the Veteran has not 
submitted any new and material evidence sufficient to reopen 
his claim; until a claim is reopened, VA does not have a duty 
to provide a medical examination or obtain a medical opinion.  
See 38 C.F.R. § 3.159(c)(1).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2008).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, 
however, as mentioned above, as the Veteran timely appealed 
the rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
Veteran is entitled to "staged" ratings to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The regulations establish a general rating formula for 
disorders of the cardiovascular system.  See 38 C.F.R. 
§ 4.104 (2008).  The Veteran's service-connected hypertension 
is evaluated under DC 7101.  The criteria for a 10 percent 
disability rating requires diastolic pressure predominantly 
100 or more, systolic pressure predominantly 160 or more, or 
that an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  The criteria for a 20 percent disability rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  The criteria 
for a 40 percent disability rating requires diastolic 
pressure predominantly 120 or more.  The criteria for a 60 
percent disability rating require diastolic pressure 
predominantly 130 or more. 

In every instance in which the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).  

III.  Analysis

1.  Entitlement to a compensable initial evaluation for 
hypertension.

A review of the Veteran's claims file reveals that he first 
began receiving treatment for hypertension as early as 2004, 
although VAMC records indicate that the condition first 
showed up as early as February 1997, when he was diagnosed 
with "borderline hypertension."  (See VAMC treatment 
report, February 1997;VA examination report, June 2007.)  
Contemporaneous treatment notes indicate that his blood 
pressure at that time was 120/72.  (See VAMC treatment 
report, January 1997.)  VAMC treatment records show that 
during a routine examination in April 2005, his blood 
pressure was 142/80.  In September 2005, it was 120/90.  In 
January 2006, his treating physician remarked that his blood 
pressure "look[ed] good," and noted that it was 128/84.  
(See VAMC treatment report, January 22, 2006.)  In February 
2007, his blood pressure was 134/64.  

During the Veteran's June 2007 VA examination, he reported 
that his blood pressure was always taken before dental 
procedures and had been noted as high.  The examiner, 
however, noted that his VAMC treatment records showed no 
referrals from dentistry to his primary care physician, and 
no delays of dental treatment due to hypertension.  He 
further noted that the Veteran had no history of any medical 
conditions related to hypertension, and no hospitalizations 
or surgeries as a result of the disease.  He also noted that 
the Veteran was currently taking prescription blood pressure 
medication, but specifically remarked that his hypertensive 
disease remained asymptomatic.  Upon physical examination, 
the Veteran's hypertensive cardiovascular and pulmonary 
examinations revealed normal findings with no indication of 
hypertensive heart disease.  His blood pressure was taken 
three times, with the following readings: 136/76, 142/80 and 
136/78.  The diagnosis was hypertension; the examiner 
concluded that the Veteran's disorder had no significant 
effects on his occupation or activities of daily life.  He 
further opined that the Veteran's hypertension was at least 
as likely as not aggravated by his service-connected chronic 
anxiety disorder.  

There are no subsequent blood pressure readings in the claims 
folder.
Based on a review of the evidence of record, including the 
Veteran's blood pressure readings from April 2005 to June 
2007, including the VA examination report, the Board 
concludes that his symptomatology more closely approximates 
that associated with his current non-compensable hypertension 
disability rating.  Specifically, the Board notes that 
although the Veteran was prescribed medication to control his 
hypertension, there is no indication that he ever had 
predominant diastolic readings of 100 or more, or predominant 
systolic readings of 160 or more.  Rather, the evidence shows 
that his highest systolic reading was 142, and his highest 
diastolic reading was 90.  

Additionally, VAMC records show that the Veteran's physician 
was pleased with his blood pressure readings in January 2006, 
and there is no indication that he ever had hypertensive 
heart or pulmonary disease, or any other conditions 
associated with high blood pressure.  For these reasons, the 
Board concludes that the Veteran's hypertension does not more 
nearly approximate the criteria for a compensable disability 
rating.

Although the Board has considered the potential application 
of 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate (See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), there is no 
evidence of record to indicate that an application of the 
regular schedular standards utilized to evaluate the severity 
of the Veteran's disability have been rendered impractical.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an increased rating, and the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for skin 
cancer (basal cell carcinoma and malignant melanoma) and 
benign growths, claimed as a result of exposure to 
herbicides.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for skin 
cancer and benign growths, claimed as secondary to herbicide 
exposure during service in Vietnam.  

The Veteran contends that his skin cancer is the result of 
exposure to Agent Orange while serving on a patrol gunboat in 
the waters off the coast of Vietnam.  (See VA examination 
report, January 2002.)  Specifically, he contends that while 
aboard ship, he was sprayed with Agent Orange by aircraft 
flying above; he says that the first skin legion appeared in 
1975.  Id.

A July 2002 rating decision denied entitlement to service 
connection for skin cancer (basal cell carcinoma and 
malignant melanoma) and benign growths.  In a Notice of 
Disagreement received in August 2002, the Veteran's 
representative expressed disagreement with the denial of 
service connection for basal cell carcinoma.  A Statement of 
the Case was sent to the Veteran addressing that issue, an 
appeal was perfected by the submission of a VA Form 9, Appeal 
to Board of Veterans' Appeals.

The Board notes that neither the Veteran nor his 
representative mentioned the denial of service connection for 
malignant melanoma or benign growths in the Notice of 
Disagreement.  Thus, as to those issues, the July 2002 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In a June 2006 decision, the Board denied the Veteran's claim 
for service connection for basal cell carcinoma, claimed as a 
result of exposure to Agent Orange.  This decision is final.  
See 38 U.S.C.A. § 7104.  

Accordingly, as to their respect issues, these decision are 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 
3.156.  As a result, the issue for resolution before the 
Board is whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claims.  After reviewing 
the evidence of record, the Board finds that new and material 
evidence has not been received since the RO's July 2002 
rating decision or the Board's June 2006 decision as to the 
respective issues addressed therein.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  They also 
provide presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary of the Veterans Affairs (the "Secretary") 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

The Board notes that "service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to the 
country of Vietnam itself.  38 C.F.R. § 3.313.  However, the 
VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the land 
boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that the term 
"service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-
93.  A showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board notes that the Veteran alleges exposure to 
herbicides while serving offshore of Vietnam.  Even presuming 
exposure as he has alleged, VA regulations do not provide 
presumptive service connection for basal cell carcinoma or 
malignant melanoma based on exposure to herbicides.  38 
C.F.R. § 3.307, 3.309 (2008).  The Secretary has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).  

Furthermore, the Board notes that the Veteran served on 
active duty from November 1971 to November 1974; his DD 214 
indicates that he received the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal.  However, these records 
do not specifically show that he actually stepped foot within 
the country of Vietnam, nor has the Veteran ever made such an 
allegation.  Accordingly, exposure to herbicides during 
service is not presumed.  38 C.F.R. § 3.307(a)(6)(i) and 
(iii) (2008).  The Board notes, however, that even if 
exposure to herbicides were presumed, based on the 
aforementioned regulations, service connection for basal cell 
carcinoma and malignant melanoma on a presumptive basis would 
not be warranted.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this regard, the Board notes that the Veteran's service 
treatment records revealed normal findings for all systems 
during his November 1971 enlistment examination; there is no 
indication on the accompany medical history report of his 
having ever had skin cancer.  There is also no medical 
evidence that the Veteran ever complained of symptoms related 
to, sought treatment for, or was diagnosed with basal cell 
carcinoma, malignant melanoma, or any other type of skin 
cancer during service.  Upon discharge in November 1974, his 
service medical examination report revealed normal 
dermatological findings.  

A review of the claims folder indicates that, other than the 
Veteran's lay reports of having had his first occurrence of 
skin cancer in 1975 (which have been incorporated into the 
record by reference of the VA examiner), there is no evidence 
that he was diagnosed with skin cancer at that time.  VAMC 
treatment reports reveal that in November 1998, he was found 
to have lesions on his left shoulder that he wished to have 
removed.  A biopsy performed in December 1998 diagnosed 
malignant melanoma in situ (in place), and underwent excision 
of these lesions.  A biopsy performed in January 2001 
revealed solar keratosis with lichenoid change, negative for 
malignancy.  In August 2001, he was treated with cryotherapy 
for keratosis papules over his face and arms.  In June 2003, 
he underwent further excision of skin lesions.  Although some 
treatment records note his lay claims of Agent Orange 
exposure in service, they do not, however, offer an etiology 
for his condition, and do not relate it to herbicide 
exposure. 

In January 2002, the Veteran was afforded a VA skin 
examination, during which time the examiner noted a history 
of various skin cancer lesions that were subsequently removed 
from his upper back and other areas.  The VA examiner 
diagnosed the Veteran with solar keratosis (a premalignant 
condition frequently associated with sun exposure), basal 
cell cancers, benign compound melanocytic nevi, superficial 
basal cell carcinomas, malignant melanomas and compound nevi 
(i.e., moles).  He opined, however, that according to medical 
research and knowledge, excessive sun exposure can be the 
cause of many of these conditions.  He added that it was 
unknown whether or not the Veteran's exposure to Agent Orange 
during his service off the coast of Vietnam was the cause of 
his skin lesions.

As noted, the July 2002 rating decision denied entitlement to 
service connection for skin cancer, to include malignant 
melanoma, and benign growths.  The evidence of record at that 
time included medical evidence of a history of malignant 
melanoma as well as numerous other skin disorders.  In that 
decision, the RO also specifically acknowledged that the 
Veteran had been diagnosed with numerous types of skin 
lesions.  However, the RO denied the claim on the basis that 
there was no competent evidence showing that they happened in 
service, or were otherwise incurred or aggravated by service, 
to include as a result of herbicide exposure.

In June 2006, the Board denied service connection 
specifically for basal cell carcinoma.  The claim was denied 
based on a determination that the preponderance of the 
evidence was against finding that this condition was incurred 
due to any event in service, to include herbicide exposure.  

Since filing to reopen these claims, the Veteran has argued 
that service connection for skin cancer and other skin 
lesions is warranted because they are the result of herbicide 
exposure in service.  A review of medical records received 
since the July 2002 rating decision reveals that the Veteran 
has continued to be diagnosed with various recurrent forms of 
skin cancer with lesions, to include malignant melanoma.  
Since the 2006 Board decision, additional medical records 
have been received showing that he has again been diagnosed 
with basal cell carcinoma.  

The Board finds that although the VAMC records are "new," 
in that they were not of record at the time of the last final 
denials, they are not "material" because they are 
essentially duplicative of the evidence of record at that 
time and they fail to establish that the Veteran's skin 
cancer or other lesions were the result of service, to 
include herbicide exposure.  As noted, diagnoses of the 
claimed skin cancers, to include malignant melanoma and basal 
cell carcinoma, and various benign growths were already of 
record at the time each of these disabilities were initial 
denied in 2002.

Furthermore, none of the medical records received since the 
2002 rating decision reflect a diagnosis of any cancer or 
skin disability for which presumptive service connection is 
warranted based on exposure to herbicides.

Additionally, at the time of the initial 2002 rating 
decision, lay statements had already been received from 
Veteran asserting that he was exposed to herbicides while 
serving in the military, that he developed a skin rash while 
on active duty, that his first lesion was removed in 1975, 
and that he believed all of his skin diseases to be related 
to herbicide exposure in service.  Thus, the Veteran's own 
lay assertion of a relationship between his claimed 
disabilities and herbicide exposure in service are 
essentially duplicative of the statements that he previously 
made as early as prior to the 2002 rating decision.  
Furthermore, a lay person is not competent to offer an 
opinion on complex medical questions, and the Board believes 
that, as a lay person, the Veteran is not competent to offer 
an opinion linking his claimed skin diseases to herbicide 
exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

For these reasons, the Board concludes that the evidence 
received since the July 2002 rating decision that denied 
service connection for skin cancer, to include malignant 
melanoma, and benign growths, and since the June 2006 Board 
decision that denied service connection specifically for 
basal cell carcinoma is not new and does not raise a 
reasonable possibility of substantiating the Veteran's 
claims.  Thus, the Board finds new and material evidence 
sufficient to reopen his claim for service connection for 
skin cancer and benign growths, claimed as a result of 
exposure to herbicides, has not been received and the claim 
is not reopened.




ORDER

Entitlement to a compensable initial evaluation for 
hypertension is denied. 

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
skin cancer and benign growths, claimed as a result of 
herbicide exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


